DETAILED ACTION
	The instant application having Application No. 16/724,184 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 12/20/2019 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 12/202/2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US 10,515,013.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,515,013 
1. A method, comprising: 
receiving, at an in-memory cache of a computer system, a request from an application for particular data, wherein the request passes in a class having a function executable to access the particular data from a location external to the in-memory cache in the event of a cache miss; and handling, at the in-memory cache, the request such that the cache miss is not returned to the application, wherein the handling includes: 
determining whether the in-memory cache stores the particular data; and in response to determining that the in-memory cache does not store the particular data: 
executing the function to access the particular data from the location that is external to the in-memory cache; 
receiving the particular data returned by execution of the function; storing the particular data in the in-memory cache; and returning the particular data in a response to the request. 
1. A method, comprising: 
receiving, at an in-memory cache of a computer system, a request from an application for particular data, wherein the request passes in a class having a function executable to access the particular data from a location external to the in-memory cache in response to a cache miss; handling, at the in-memory cache, the request such that the cache miss is not returned to the application, wherein the handling includes: 
determining whether the in-memory cache stores the particular data; in response to determining that the in-memory cache does not store the particular data: 
calling the function of the class passed in by the request to access the particular data from the location external to the in-memory cache; receiving the particular data returned by execution of the function; storing the particular data in the in-memory cache; and returning the particular data in response to the request; and invalidating, at the in-memory cache, data returned by execution of the function in response to determining that the function included in the class has been modified.


                         Instant Application
                          US 10,515,013
Claim 8
Claim 8
Claim 15
Claim 15

	
	Further, the dependent claims of both cases contain substantially similar limitations.

REJECTIONS BASED ON PRIOR ART


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaravaradan et al (US 2017/0116125) in view of Schneider (US 2009/0187885).
	Regarding Claim 1, Sundaravaradan teaches a method, comprising: 
	receiving, at an in-memory cache of a computer system, a request from an application for particular data (request received step 1310 of Fig. 13 for data from an “in-memory cache”), wherein the request specifies a class having a function executable to access the particular data from a location external to the in-memory cache in the event of a cache miss (the instruction specifies a “builder” field shown in data structure 610, which is a class function executable to access particular data from a location external to the in-memory cache [such as by accessing a database, Paragraph 0105] in response to a cache miss according to the process of Fig. 13); and 
	handling, at the in-memory cache, the request such that the cache miss is not returned to the application (“system 16 is configured to never return a miss for entries that include a valid builder pattern,” Paragraph 0129), wherein the handling includes: 
	determining whether the in-memory cache stores the particular data (step 1320 of Fig. 13); and 
	in response to determining that the in-memory cache does not store the particular data: 
	executing the function to access the particular data from the location that is external to the in-memory cache (the function corresponding to the “cached program code,” step 1330 of Fig. 13, and the code may “query a database…to generate data for the entry,” indicating that the data is access from a location external to the in-memory cache); receiving the particular data returned by execution of the function; storing the particular data in the in-memory cache; and returning the particular data in a response to the request (“System 16 may store the result [particular data] of the builder code in the cache in the "value" field and also return the result to the GET caller,” Paragraph 0105).
	However, Sundaravaradan does not explicitly teach passing in a class.
	Schneider teaches passing in a class (Paragraph 0011, “the first parameter is…a class”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the class of a parameter (as taught by Schneider) in the cited prior art so that an indicated of cached program code does not need to be stored with cache entries. 

	Regarding Claim 7, the cited prior art teaches the method of claim 1, wherein the function is stored externally to the in-memory cache (“in addition to (or instead of) specifying a value for cached data, a PUT may specify a builder pattern. In FIG. 6, for example, this is shown as a pointer to a byte array in hash 610. In some embodiments, the byte array may be fetched and de-serialized to produce executable program code that specifies operations to generate the value for a provided key,” Paragraphs 0104-0105). 
Regarding Claim 8, Sundaravaradan teaches a non-transitory, computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising: 
	receiving a request from an application for requested data (request received step 1310 of Fig. 13 for data from an “in-memory cache,” and the database shown on Fig. 2), wherein the request specifies a class having a function executable to obtain the requested data in response to an in-memory cache of the computer system not storing the requested data (the instruction specifies a “builder” field shown in data structure 610, which is a class function executable to access particular data from a location external to the in-memory cache [such as by accessing a database, Paragraph 0105] in response to a cache miss according to the process of Fig. 13); and 
	handling the request such that a null value is not returned to the application (“system 16 is configured to never return a miss for entries that include a valid builder pattern,” Paragraph 0129), wherein the handling includes: determining whether the requested data is stored in the in-memory cache (step 1320 of Fig. 13); 
	based on determining that the requested data is stored in the in-memory cache (step 1040 of Fig. 10);: returning the requested data in a response to the request; and 
	based on determining that the requested data is not stored in the in-memory cache: executing the function to obtain the requested data (the function corresponding to the “cached program code,” step 1330 of Fig. 13, and the code may “query a database…to generate data for the entry,” indicating that the data is access from a location external to the in-memory cache);
	storing the requested data in the in-memory cache; and returning the requested data in the response to the request (“System 16 may store the result [particular data] of the builder code in the cache in the "value" field and also return the result to the GET caller,” Paragraph 0105). 

	Schneider teaches passing in a class (Paragraph 0011, “the first parameter is…a class”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the class of a parameter (as taught by Schneider) in the cited prior art so that an indicated of cached program code does not need to be stored with cache entries. 
	Regarding Claim 12, the cited prior art teaches the medium of claim 8, wherein the function is executable to obtain the requested data by issuing a data request for the requested data to a third-party computer system separate from the computer system (the third party corresponding to “a database,” Paragraph 0105). 
	Regarding Claim 13, the cited prior art teaches the medium of claim 12, wherein the operations further comprise: in response to determining that the requested data has been updated, executing the function to obtain the updated requested data from the third-party computer system; and storing the updated requested data in the in-memory cache (“a parameter may be stored with a cache entry indicating that the builder pattern should be invoked upon a request to access the entry. For example, this may be used by a developer to indicate that a cached entry should be updated in the future [and therefore indicates that the requested data has been updated], without having to update the data in the short-term, Paragraph 0107). 

	Regarding Claim 15, Sundaravaradan teaches a method, comprising: 
	receiving, by a computer system, a request to return particular data (request received step 1310 of Fig. 13 for data from an “in-memory cache,” and the database shown on Fig. 2), wherein the request specifies a class having a function executable to generate the particular data in response to a cache miss at an in-memory cache of the computer system, wherein the (the instruction specifies a “builder” field shown in data structure 610, which is a class function executable to access particular data from a location external to the in-memory cache [such as by accessing a database, Paragraph 0105] in response to a cache miss according to the process of Fig. 13); and 
	handling, by the computer system, the request such that the particular data is returned, wherein the handling includes: 
	determining whether the in-memory cache stores the particular data (step 1320 of Fig. 13); and in response to determining that the in-memory cache does not store the particular data: 
	executing the function to generate the particular data; and returning the particular data in a response to the request (the function corresponding to the “cached program code,” step 1330 of Fig. 13, and the code may “query a database…to generate data for the entry,” and “System 16 may store the result [particular data] of the builder code in the cache in the "value" field and also return the result to the GET caller,” Paragraph 0105). 
	However, Sundaravaradan does not explicitly teach passing in a class.
	Schneider teaches passing in a class (Paragraph 0011, “the first parameter is…a class”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the class of a parameter (as taught by Schneider) in the cited prior art so that an indicated of cached program code does not need to be stored with cache entries. 
	Regarding Claim 19, the cited prior art teaches the method of claim 15, wherein the in-memory cache is capable of storing data for a plurality of tenants of the computer system, and wherein the handling further includes: storing, by the computer system, the particular data in the in-memory cache in association with a particular tenant of the plurality of tenants that corresponds to the received request to return the particular data (Paragraph 0015). 

2 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaravaradan et al (US 2017/0116125) in view of Schneider (US 2009/0187885) and Dakhane et al (US 2016/0182671).
	Regarding Claim 2, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein storing the particular data in the in-memory cache includes: generating a key usable to store the particular data; appending, to the key, version information that identifies a first version associated with the function; and storing the particular data in the in-memory cache in association with the key, wherein the key permits the particular data to be retrieved from the in-memory cache. 
	Dakhane teaches generating a key usable to store the particular data (key corresponding to a file name, Paragraph 0067); appending, to the key, version information that identifies a first version associated with the function (“versions of segments may be identified and differentiated from the content in original format by appending a quality level indicator onto the key of each version of the content,” Paragraph 0067); and storing the particular data in the in-memory cache in association with the key, wherein the key permits the particular data to be retrieved from the in-memory cache (“Based on this naming convention, the cache server can recognize the quality level associated with each set of segments it stores, and can easily ascertain whether a version of the requested segment at a particular quality level was available,” Paragraph 0067).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the key of Dakhane in the cited prior art in order to store different versions of data and differentiate between them.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaravaradan et al (US 2017/0116125) in view of Schneider (US 2009/0187885) and Sundaravaradan et al (US 2017/0116135, hereafter “Sundaravaradan ‘135”).
Regarding Claim 5, the cited prior art teaches the method of claim 1, wherein the request from the application is issued on behalf of a first user device associated with a first session, wherein the particular data is stored in the in-memory cache in association with the first session, and wherein the particular data is not accessible from the in-memory cache by a second user device associated with a second, different session. 
	Sundaravaradan ‘135 teaches a request from an application is issued on behalf of a first user device associated with a first session, wherein the particular data is stored in the in-memory cache in association with the first session, and wherein the particular data is not accessible from the in-memory cache by a second user device associated with a second, different session (claim 16 of Sundaravaradan ‘135).
	It would have been obvious to a person having ordinary skill in the art the time the invention was filed to have implemented the session accessibility of Sundaravaradan ‘135 in the cited prior art in order to increase security of cached data.
	Regarding Claim 6, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the request from the application is issued on behalf of a particular one of a plurality of tenants having data stored in the in-memory cache, and wherein the particular data is stored in the in-memory cache in association with the particular tenant. 
	Sundaravaradan ‘135 teaches wherein the request from the application is issued on behalf of a particular one of a plurality of tenants having data stored in the in-memory cache, and wherein the particular data is stored in the in-memory cache in association with the particular tenant (claim 16 of Sundaravaradan ‘135). 
	It would have been obvious to a person having ordinary skill in the art the time the invention was filed to have implemented the session accessibility of Sundaravaradan ‘135 in the cited prior art in order to increase security of cached data.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaravaradan et al (US 2017/0116125) in view of Schneider (US 2009/0187885) and Garlapati (US 10,169,446).
	Regarding Claim 16, the cited prior art teaches the method of claim 15, wherein the handling further includes storing the particular data in the in-memory cache (step 1030 of Fig. 10), and wherein the method further comprises: receiving, by the computer system, a second request to return the particular data, wherein the second request passes in the class having the function (request received step 1310 of Fig. 13 for data from an “in-memory cache,” and the database shown on Fig. 2, and there may be multiple requests, further see Paragraph 0011 for passing in a class).
	However, the cited prior art does not explicitly teach, subsequent to determining that the particular data is stored within the in-memory cache, the computer system executing a staleness function to determine whether the particular data has become stale based on an amount of time that the particular data has been stored; in response to determining that the particular data has become stale, the computer system executing the function to refresh the particular data. 
	Garlapati teaches subsequent to determining that particular data is stored within ay cache, the computer system executing a staleness function to determine whether the particular data has become stale based on an amount of time that the particular data has been stored; in response to determining that the particular data has become stale, the computer system executing the function to refresh the particular data (C8 L64 – C9 L40, “the data stored in the caches 150 may get stale over time; accordingly, in some embodiments, the renderer 112 may periodically instantiate data loaders 140 to re-extract the model data even if clients 148 do not explicitly request cache refreshes”).
	It would have been obvious to a person having ordinary skill in the art at the time the 
 
CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	The cited prior art does not teach or suggest, “the method of claim 2, further comprising: in response to the function being associated with a second, different version, invalidating, at the in-memory cache, data stored in association with the first version, wherein the data includes the particular data,” as required by claim 3, and similarly in claim 17.
	The cited prior art does not teach or suggest, “wherein the request specifies variables usable to generate the particular data, and wherein the key is generated by hashing the variables to derive the key,” as required by claim 4, and similarly in claim 18. 
	The cited prior art does not teach or suggest, “wherein the operations further comprise: subsequent to storing the requested data in the in-memory cache, invalidating the requested 
	The cited prior art does not teach or suggest, “wherein the function is executable to obtain the requested data by issuing, to a database of the computer system, a database query generated based on the set of variables,” as required by claim 10.  Claim 11 is objected to by virtue of its dependency on claim 10.
	The cited prior art does not teach or suggest, “wherein the function is executable to obtain different data based on different sets of variables used as input into the function, and wherein given data is stored in the in-memory cache in association with a given set of variables used to generate the given data,” as recited in claim 14.
	The cited prior art does not teach or suggest, “wherein the particular data is generated based on a first set of variables specified in the request, and wherein the method further comprises: receiving, by the computer system, a second request to return other particular data, wherein the request passes in the class having the function and specifies a second, different set of variables; and responsive to determining that the in-memory cache does not store the other particular data, the computer system executing the function with the second set of variables to generate the other particular data,” as required by claim 20.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 2, 5-8, 12, 13, 15, 16, 19 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00– 5:30pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135